Upon consideration of the petition filed by Defendant on the 5th day of August 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 13th day of September 2005."
Upon consideration of the application filed by Defendant on the 7th day of September 2005 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 13th day of September 2005."